  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY

  Albert Russo
  CN 4853
  Trenton, NJ    08650
  (609) 587-6888
  Standing Chapter 13 Trustee



  In re:
                                                              Case No. 20-18767 / MBK
  Leonard M Oglesby
                                                              Hearing Date: September 23, 2020 10:00 am

                                                              Judge: Michael B. Kaplan
                                    Debtor(s)
                                                              Chapter: 13


                         TRUSTEE'S OBJECTION TO DEBTOR(S) CHAPTER 13 PLAN


Albert Russo, Standing Chapter 13 Trustee, objects to the Debtor(s) Plan for the following reason(s):

           The debtor has failed to supply the Trustee with the following document(s):

               Valuation on handgun and 2 months bank statements from Ally savings acct prior to
               filing date.
               Amendments to Schedules B and C to add handgun value.

           The Schedules fail to account for the debtor(s) tax refund in the amount of $642 when
           determining disposable income.

           The Plan provides for payment on unsecured claims of less than that which would be
           distributed upon liquidation under Chapter 7, as prohibited by 11 U.S.C. § 1325(a)(4):
           There is non-exempt equity on gun, Stash Investment, TD Ameritrade acct and Ally
           (pending review of bank statement from Ally, not provided).

           - Valuation statements on Stash Investment and TD Ameritrade accounts prior to filing
           date.
           - Capital One arrears claim for $661.64, plan list as outside.
           - Santander arrears claim for $512.64, plan list as outside.
           - Must file Pre-confirmation certificate.


WHEREFORE, Standing Chapter 13 Trustee, Albert Russo, objects to confirmation of the plan.


                                                                /s/   Albert Russo
                                                                Albert Russo
                                                                Standing Chapter 13 Trustee
                                                                by: Mary Krieger, Staff Attorney
